DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/14/2022 was filed after the mailing date of the Non-final rejection on 03/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Claim 2 has been cancelled.
Claims 9-11 have been newly added.
Claims 1 and 3-11 are pending.
Applicant’s arguments in the Remarks filed on 06/23/2022 have been considered but are moot in the new ground of rejection in the result of amendments which changes the scope of the independent claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 2019/0102929) in view of Deguchi et al (WO 2018/142494 A1) (a translation version is provided herein).
Regarding claim 1, Davis discloses a video distribution system for distributing data for causing client devices used by a plurality of viewing users to play a video including animation of a character object generated based on a motion of an actor to the client devices (Figure 2; ¶ [0029], ¶ [0227]-[0250] and ¶ [0264]-[0265] for distributing to play video including animation of a character cartoon penguin mirroring a subject 135 to the viewers 125), the video distribution system comprising:
one or more computer processors, wherein the one or more computer processors execute computer-readable instructions (Figure 4; ¶ [0121] and ¶ [0148]-[0149]) to:
receive, from a first viewing user of the plurality of viewing users, a display request to display a first object of a plurality of objects; and responsive to the display request, display object on one or more display devices disposed at a position viewable by the actor (Figure 3; ¶ [0029], ¶ [0063]-[0065], ¶ [0204]-[0219], ¶ [0248]-[0249] and ¶ [0270]-[0274] for receiving from one of viewers 125 a display request to display one type of animation contents to be displayed).
Davis is silent about the first object is different from the character object, display object information, the object information including information on the first object and identification information of the first viewing user, and in response to a selection of the first object by a selecting user, cause the first object to be displayed in the video, the selecting user differing from the first viewing user.
Deguchi discloses receive, from a first viewing user of the plurality of viewing users, a display request to display a first object of a plurality of objects different from the character object; responsive to the display request, display object on one or more display devices disposed at a position viewable by the actor (Figures 1 and 5a-5e; ¶ [0018]-[0020], ¶ [0059]-[0063] and ¶ [0066]-[0069]), the object information including information on the first object and identification information of the first viewing user (¶ [0025]-[0026], ¶ [0038]-[0040] and ¶ [0078]), and in response to a selection of the first object by a selecting user, cause the first object to be displayed in the video, the selecting user differing from the first viewing user (Figures 7a-7c; ¶ [0023]-[0024] and ¶ [0072]-[0078]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Davis system with the teaching of Deguchi, so to provide actively and virtually interaction between the viewing users with the actor during a live broadcasting in order to improve user viewing experiences.

Regarding claims 7-8, all limitations of claims 7-8 are analyzed and rejected corresponding to claim 1.

Regarding claim 9, Davis in view of Deguchi discloses the system as discussed in the rejection of claim 1. The combined system further discloses wherein the object information includes a first list and a second list, the first list including first object information on the first object selected by a selecting user, the second list including second object information on one or more unselected objects, the selecting user differing from the first viewing user (taught by Deguchi; Figure 2 and ¶ [0039]-[0042]).

Regarding claims 10-11, all limitations of claims 10-11 are analyzed and rejected corresponding to claim 9.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 2019/0102929) in view of Deguchi et al (WO 2018/142494) as applied to claim 1 above, and further in view of McCrea et al (US 20110288912).
Regarding claim 5, Davis in view of Deguchi discloses the system as discussed in the rejection of claim 1. The combined system is silent about when behavior of one of the plurality of viewing users on the video satisfies a predetermined condition, associate the one of the plurality of viewing users with one of a plurality of groups. 
McCrea discloses a social television system that offers rewards, when behavior of one of the plurality of viewing users on the video satisfies a predetermined condition, associate the one of the plurality of viewing users with one of a plurality of groups (¶ [0076]-[0080]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Davis in view of Deguchi system with the teaching of McCrea, so to enhance system with a capability of categorizing viewing users into different groups based on user behaviors towards the video for utilizing in providing target contents.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 2019/0102929) in view of Deguchi et al (WO 2018/142494) as applied to claim 1 above, and further in view of Zvonaric et al (US 2009/0319601).
Regarding claim 6, Davis in view of Deguchi discloses the system as discussed in the rejection of claim 1. The combined system is silent about each of the plurality of viewing users is associated with one of a plurality of groups, receive post messages sent from one or more of the plurality of viewing users to the video being distributed; and display a first message display region and a second message display region, the first message display region being configured to display post messages sent from one or more of the plurality of viewing users who belong to a predetermined group of the plurality of groups, and the second message display region being configured to display post messages sent from one or more of the plurality of viewing users who do not belong to the predetermined group.
Zvonaric discloses each of the plurality of viewing users is associated with one of a plurality of groups, receive post messages sent from one or more of the plurality of viewing users to the video being distributed; and display a first message display region and a second message display region, the first message display region being configured to display post messages sent from one or more of the plurality of viewing users who belong to a predetermined group of the plurality of groups, and the second message display region being configured to display post messages sent from one or more of the plurality of viewing users who do not belong to the predetermined group (Figure 7; and ¶ [0052]-[0053]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Davis in view of Deguchi system with the teaching of Zvonaric, so to enhance system with also displaying interactive content between different groups of viewers in the benefits of improving user viewing experience.

Allowable Subject Matter

Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421